Dear Auditor McCaskill:
This office received your letter submitting a fiscal note and revised fiscal note summary prepared under Section 116.175, RSMo, for a referendum petition proposed by the Missouri Election Reform Project, Inc. The petition submits to the voters a referendum on House Bill 1900, pertaining to campaign finance. The fiscal note summary that you submitted is as follows:
  It is estimated this proposal will have no costs or savings to state or local governments. However, it is estimated the proposal will generate additional lobbyist filing fees of $10,000 annually into the state general revenue fund.
Under Section 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the referendum petition or as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  JEREMIAH W. (JAY) NIXON Attorney General